983 A.2d 179 (2009)
200 N.J. 441
In the Matter of Irwin B. SELIGSOHN, an Attorney at Law.
No. D-175 September Term 2008
Supreme Court of New Jersey.
December 3, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB *180 09-103, recommending that as a matter of final discipline pursuant to Rule 1:20-13(c), IRWIN B. SELIGSOHN, formerly of WEST ORANGE, who was admitted to the bar of this State in 1963, and who has been temporarily suspended from the practice of law since August 13, 2007, should be disbarred based on his conviction of second-degree conspiracy to commit health care fraud in violation of N.J.S.A. 2C:5-2, third-degree criminal use of runners in violation of N.J.S.A. 2C:21-22.1 and 2C:2-6, and third-degree tax fraud, in violation of N.J.S.A. 54-52-10 and 2C:2-6, conduct that violates RPC 8.4(b)(criminal act that reflects adversely on the attorney's honesty, trustworthiness or fitness as a lawyer), RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d)(conduct prejudicial to the administration of justice);
And IRWIN B. SELIGSOHN having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that IRWIN B. SELIGSOHN be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that IRWIN B. SELIGSOHN be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.